Appeal by the defendant from a judgment of the Supreme Court, Kings County (Sullivan, J.), rendered November 16, 1983, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Any issue of law with respect to the defendant’s claim that the trial court erred in charging the jury on the defense of justification prior to charging the elements of manslaughter in the first degree is unpreserved for appellate review (see, CPL *618470.05 [2]). In any event, the claim is without merit inasmuch as the charge, read as whole, did not, as defendant contends, result in a shifting or dilution of the People’s burden of proof.
Furthermore, we find no improvident exercise of discretion in the limitations imposed by the trial court on the defense counsel’s cross-examination of a People’s witness as to his romantic involvement with the decedent and the violent propensities of the decedent (see, Matter of Robert S., 52 NY2d 1046). In any event, in light of the overwhelming evidence of the defendant’s guilt adduced at the trial, any error in this regard would be harmless (see, People v Crimmins, 36 NY2d 230). Thompson, J. P., Lawrence, Rubin and Balletta, JJ., concur.